UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2231


DARRYL KINNEY; JK MINOR,

                  Plaintiffs - Appellants,

             v.

U.S. DEPT. OF JUSTICE; I.R.S.; STATE OF ILLINOIS,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-00806-CMH-TCB)


Submitted:    January 19, 2010               Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Kinney, JK Minor, Appellants Pro Se.           Kevin J.
Mikolashek,   Lauren  Anne   Wetzler,  Assistant United  States
Attorneys, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darryl Kinney and JK Minor appeal the district court’s

order dismissing their civil rights action as frivolous.                         On

appeal,   we   confine    our     review    to   the    issues   raised     in   the

Appellants’ brief, see 4th Cir. R. 34(b), and Appellants’ brief

alleges no error committed by the district court.                  We therefore

find Appellants have forfeited appellate review of that order.

Accordingly, we affirm the district court’s order.                  Further, we

grant   Appellants’      motion    to   withdraw       their   previously    filed

motion for default judgment.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                        2